NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        DEC 28 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SEAVON PIERCE,                                  No. 16-16523

                Plaintiff-Appellant,            D.C. No. 1:16-cv-01083-LJO-SAB

 v.
                                                MEMORANDUM*
DONALD J. TRUMP, President,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Lawrence J. O’Neill, Chief Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      California state prisoner Seavon Pierce appeals pro se from the district

court’s order dismissing his 42 U.S.C. § 1983 action for failure to pay the filing

fee, after denying Pierce’s application to proceed in forma pauperis (“IFP”) on the

basis that Pierce has three strikes under 28 U.S.C. § 1915(g). We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo. Washington v. L.A. Cty. Sheriff’s

Dep’t, 833 F.3d 1048, 1054 (9th Cir. 2016). We affirm.

      The district court properly denied Pierce’s motion to proceed IFP because at

the time Pierce filed the complaint, he had filed three actions that qualified as

strikes, and he did not plausibly allege that he was “under imminent danger of

serious physical injury” at the time he lodged the complaint. 28 U.S.C. § 1915(g);

Andrews v. Cervantes, 493 F.3d 1047, 1053, 1055-56 (9th Cir. 2007) (discussing

the imminent danger exception to § 1915(g)).

      We do not consider documents and facts not presented to the district court.

See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts

not presented to the district court are not part of the record on appeal.”).

      Pierce’s requests for judicial notice, set forth in his opening brief and Docket

Entry Nos. 8 and 17, are denied.

      AFFIRMED.




                                           2                                    16-16523